DETAILED ACTION
This action is responsive to the communications filed on 12/21/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/23/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with James R. Walters on June 23rd, 2021 (for claims 1-18).  The authorized amendments are stated below: 

	In claim 1, line 1 change: 
	“A computer readable-medium having” to 
	---A non-transitory computer readable-medium comprising---.

	In line 1 for each of the dependent claims 2-18, change the commonly recited phrase “The computer” to ---The non-transitory computer---.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 19, and 20; the present invention is directed to an apparatus and a non-transitory computer readable media (CRM) for transmitting media content to client/user device using specific circuitry, functions, and operations for implementing the inventive features.  The limitations of the independent claims (filed on 12/21/2020 as modified by the Examiner’s Amendments supra) are each incorporated by reference into this section of this Office Action.  
	The closest prior art of record are Zuckerman et al. (US 2010/0095014), Xue (US 2015/0358858), and Major et al. (US 2013/0142499).  Where the merits of these reference were previously addressed in the Office Action mailed on 8/15/2018 as well as Applicant’s arguments filed on 11/14/2018 (during the prosecution of Parent application 15/392,241); the merits of said Office Action (mailed on 8/15/2018) and the Applicant’s arguments (filed on 11/14/2018) are each incorporated by reference into this section of this Office Action.
	However, the prior art of record (including but not limited to the Zuckerman et al., Xue, and Major et al. references), fail to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, (as addressed below with emphasis added):


	obtain, at a remote storage digital video recorder (RS-DVR) system, media content corresponding to a live event;
	transmit one or more portions of the media content corresponding to the live event from the RS-DVR system to a client device using a first delivery route to the client device, the first delivery route comprising a first backbone provider network of a plurality of different backbone provider networks; and
	thereafter transmit a subsequent portion of the media content corresponding to the live event from the RS-DVR system to the client device using a different delivery route to the client device instead of the first backbone provider network, the different delivery route comprising an alternative backbone provider network of the plurality of different backbone provider networks.

19. 	A device comprising: 
	a processing system; and
	a data storage element to store computer-executable instructions that, when executed by the processing system, cause the processing system to:
		record, at a remote storage digital video recorder (RS-DVR) system, media content corresponding to a live event from an origin content server or live stream encoder, wherein the media content is anchored to a particular point in time for playback according to a schedule of the live event;
transmit one or more portions of the media content from the RS-DVR system to a client device using a first delivery route to the client device, the first delivery route comprising a first backbone provider network of a plurality of different backbone provider networks; and 
		thereafter transmit a subsequent portion of the media content from the RS-DVR system to the client device using a different delivery route to the client device instead of the first backbone provider network, the different delivery route comprising an alternative backbone provider network of the plurality of different backbone provider networks.


20. 	A method comprising:
	recording, at a remote storage digital video recorder (RS-DVR) system, media content corresponding to a live event from an origin content server or live stream encoder, wherein the media content is anchored to a particular point in time for playback according to a schedule of the live event;
	transmitting one or more portions of the media content corresponding to the live event from the RS-DVR system to a client device using a first delivery route to the client device, the first delivery route comprising a first backbone provider network of a plurality of different backbone provider networks; and
	thereafter transmitting a subsequent portion of the media content corresponding to the live event from the RS-DVR system to the client device using a different delivery route to the client device instead of the first backbone provider network, the different delivery route comprising an alternative backbone provider network of the plurality of different backbone provider networks.
entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        6/26/2021